DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of 6/26/2022 has been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a new interpretation of the reference cited. The examiner miscited the prior art of Lee. For clarity of the record, the updated teaching of Lee is updated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20170305392.
Regarding claim 1, Lee discloses:
A washer fluid pump (Fig 6), comprising: 
a housing (10) in which a motor (20) and an impeller (50) rotated by the motor are housed; 
a washer fluid introduction pipe (Pipe of 61) which extends vertically from the housing (61 extends from 10); 
a plotter (Par 37: Fluid level sensor of 70 and 80 and pipe of 61) which is movable along the washer fluid introduction pipe (80 moves along the pipe of 61); 
a moving body (Fig 5: 80) which is connected to the plotter and contains a magnetic material (80 is a magnet); and 
a reed switch (Par 46: 70 which is a reed switch which the sensor which uses the magnet) which is switched on/off by a movement of the moving body (Par 46).
Regarding claim 2, Lee discloses:
wherein the housing includes a hole in which the washer fluid introduction pipe is received (Fig 6: 10 has a hole where 61 is received), 
a first cavity (Fig 2: A) in which the moving body is movably received, and 
a second cavity (Cavity of 30) in which the reed switch is mounted (70 is mounted inside of 30).
Regarding claim 3, Lee discloses:
wherein the first cavity and the second cavity are adjacent to and parallel to each other (Fig 5: A and cavity of 30 are adjacent, next to and parallel to one another).
Regarding claim 4, Lee discloses:
wherein a length of the first cavity is greater than that of the second cavity (Fig 5: A is greater length than that of the cavity of 30).
Regarding claim 5, Lee discloses:
a stopper (Fig 6: Bottom wall portion of 60) which is provided on atop end portion of the washer fluid introduction pipe (wall of 60 is a top of pipe of 61), wherein the stopper restricts a lower limit position of the moving body (30 cannot go past the wall of 60).
Regarding claim 6, Lee discloses:
wherein the stopper is located below a top face of the first cavity (Fig 6: the bottom wall of 60 is below the top portion of A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170305392 in view of Kuck US 3671144.
Regarding claim 8, Lee discloses all of the above limitations. However, Lee is silent as to:
wherein the washer fluid introduction pipe includes an upper pipe, a lower pipe connected to the upper pipe, and a check valve mounted between the upper pipe and the lower pipe.
From the same field of endeavor, Kuck teaches: 
wherein the washer fluid introduction pipe includes an upper pipe (Fig 3: 80), 
a lower pipe (81) connected to the upper pipe (81 connected to 80), and a check valve (84) mounted between the upper pipe and the lower pipe (84 between 81 and 80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  a check valve on Lee’s suction port prevent reverse flow from the pump (Col 4, line 39-41).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170305392 and Kuck US 3671144 as applied to claim 8 above, and further in view of Bialetzki US 20220001841.
Regarding claim 9, Lee and Kuck discloses all of the above limitations. However, they are silent as to:
wherein the check valve includes an upper case coupled to the upper pipe, a lower case coupled to the lower pipe, and a valve which is movable between the upper case and the lower case.
From the same field of endeavor, Bialetzki teaches: 
wherein the check valve includes an upper case (Fig 2: end of 10 that is connected to 13) coupled to the upper pipe (13), a lower case (Fig 2: end of 10 that is connected to 14) coupled to the lower pipe (14), and a valve (22) which is movable between the upper case and the lower case (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the check valve with this structure of the seal to have the valve body interactively seal with the valve seat to seal the flow channels (Par 34).
Regarding claim 10, Lee and Kuck discloses all of the above limitations. However, they are silent as to:
wherein the upper case includes a coupling portion coupled to a bottom end of the upper pipe, and a guide guiding a movement of the valve.
From the same field of endeavor, Bialetzki teaches: 
wherein the upper case includes a coupling portion coupled to a bottom end of the upper pipe (Fig 2: 10 couples into 11), and a guide guiding (Inside of 16)a movement of the valve.
This claim is covered by the modification in claim 9.
Regarding claim 11, Lee and Kuck discloses all of the above limitations. However, they are silent as to:
wherein the lower case includes a coupling portion coupled to a bottom end of the lower pipe, and a valve seat on which the valve is seated.
From the same field of endeavor, Bialetzki teaches: 
wherein the lower case includes a coupling portion coupled to a bottom end of the lower pipe (Fig 2: 11 couples into 10), and a valve seat on which the valve is seated (23).
This claim is covered by the modification in claim 9.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20170305392, Kuck US 3671144, and Bialetzki US 20220001841 as applied to claim 11 above, and further in view of Ise et al. US 4600363.
Regarding claim 12, Lee, Kuck, and Bialetzki discloses all of the above limitations. However, they are silent as to:
wherein the valve includes a weight body mounted to move along the guide, and a sealing member coupled to a bottom end of the weight body, and the sealing member is seated on or separated from the valve seat by a movement of the weight body.
From the same field of endeavor, Ise teaches: 
wherein the valve includes a weight body (Fig 4: 10) mounted to move along the guide, and a sealing member (a) coupled to a bottom end of the weight body (a is coupled to 10b), and the sealing member is seated on or separated from the valve seat by a movement of the weight body (a is seated on 7e).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the triangle base structure to have the structure of Ise to have a communication portion to establish back pressure (Col 3, line 50-57).
Regarding claim 13, Lee, Kuck, and Bialetzki discloses all of the above limitations. However, they are silent as to:
wherein the weight body has a recess in which a washer fluid is contained.
From the same field of endeavor, Ise teaches: 
wherein the weight body has a recess in which a washer fluid is contained (Fig 4: 10b).
This claim is covered by the modification in claim 12.
Allowable Subject Matter
Claims 7are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites “wherein the moving body has a plurality of protrusions on a bottom surface thereof, and each protrusion has a hemispherical shape”. The structure of a stopper in this area with protrusions is not found in the prior art search. The B60S CPC area does not specifically have these features in the classification for the level sensors.  
Claim 14 recites “wherein the sealing member is made of a rubber material containing a magnet, and the lower case is made of a material containing a ferromagnetic material that adheres to the magnet”. It is well known that these valve sealing members are made from rubber and taught in prior art such as US 10794103 and US 6027314. Prior art such as Lee US 20170305392, Kuck US 3671144, and Bialetzki US 20220001841 did not have motivation to have a magnet in the lower casing and sealing member. There is not motivation to have a magnetic area on the lower casing by itself and a magnetic area in the sealing member by itself. The magnet material in the lower case and sealing member that causes the sealing member to adhere to the lower case to create the seal is considered allowable in this valve structure. 
Claim 15 recites “wherein the weight body has a conical portion on the bottom end thereof, the sealing member has a shape corresponding to that of the conical portion, and the valve seat has a tapered surface corresponding to the conical portion of the weight body and the sealing member.” This is not considered allowable subject matter because the valve seat and sealing member having a conical shape is known and taught by the prior art above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745

                                                                                                                                                                                                                                                                                                                                                                                                /COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745